Case: 20-50077       Document: 00515692220             Page: 1      Date Filed: 01/04/2021




               United States Court of Appeals
                    for the Fifth Circuit                               United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 4, 2021
                                       No. 20-50077                       Lyle W. Cayce
                                                                               Clerk

   Jose Luis Torres,

                                                                   Plaintiff—Appellant,

                                           versus

   Lowe’s Home Centers, L.L.C.,

                                                                  Defendant—Appellee.


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:18-CV-366


   Before Jones, Smith, and Elrod, Circuit Judges.
   Per Curiam:*
           Jose Luis Torres appeals the district court’s dismissal of his claims
   under Federal Rule of Civil Procedure 41(b) for lack of prosecution. We have
   jurisdiction to consider the appeal and, for the reasons stated below, we
   AFFIRM the district court’s judgment.




           *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 20-50077      Document: 00515692220          Page: 2   Date Filed: 01/04/2021




                                    No. 20-50077


                                         I.
          Torres brought this case in August 2018 in Texas state court. He
   alleged that he was injured while shopping at Lowe’s “when a piece of chain
   holding woodplanks [sic] on top of an elevated shelf display broke off, causing
   the wood planks to fall.” Torres asserted various negligence claims and
   sought damages up to $150,000 for his injuries. Torres named as defendant
   “Lowe’s Companies Inc. d/b/a/ Lowe’s.”
          In November 2018, a different entity, “Lowe’s Home Centers, LLC,”
   timely removed the action to federal court. In its notice of removal, Lowe’s
   Home Centers (Lowe’s) asserted that it was the proper defendant identified
   in Torres’s complaint. It further asserted that diversity jurisdiction existed
   because Lowe’s Home Centers is a limited liability company whose “sole
   member” is Lowe’s Companies, Inc., a corporation headquartered and
   incorporated in North Carolina. Torres did not oppose removal or otherwise
   challenge that Lowe’s Home Centers was the proper defendant.
          Following an order from the district court in January 2019, the parties
   agreed to serve initial disclosures, as required by Federal Rule of Civil
   Procedure 26, by February 22, 2019. The district court subsequently entered
   a scheduling order which set discovery completion deadlines in November
   2019 and filing deadlines for dispositive motions in December 2019.
          On December 9, 2019, Lowe’s moved to dismiss the case for lack of
   prosecution under Federal Rule of Civil Procedure 41(b) because Torres had
   failed to serve his required initial disclosures—despite multiple requests
   from opposing counsel to do so—and had failed to take a single deposition or
   otherwise pursue the case. Lowe’s separately moved for summary judgment,
   citing Torres’s failure to present any evidence to sustain his negligence
   claims. Torres did not file an opposition to either motion.




                                         2
Case: 20-50077         Document: 00515692220              Page: 3       Date Filed: 01/04/2021




                                          No. 20-50077


           On January 10, 2020, the district court granted the unopposed motion
   to dismiss, denied the motion for summary judgment as moot, and closed the
   case. Judgment was entered against Torres the same day. Torres timely
   appealed.
                                                II.
           Both parties argue that this court lacks appellate jurisdiction. As
   always, we must address the scope of our jurisdiction first.
           Torres argues that the district court lacked jurisdiction over Lowe’s
   Home Centers because Torres named a different entity, Lowe’s Companies,
   Inc., in his original complaint. However, Torres did not object when Lowe’s
   Home Centers asserted in its notice of removal that it was the proper
   defendant. Because Torres did not raise this claim before the district court,
   we need not consider it for the first time on appeal. See Stewart Glass &
   Mirror, Inc. v. U.S. Auto Glass Disc. Ctrs., Inc., 200 F.3d 307, 316–17 (5th Cir.
   2000) (“It is a bedrock principle of appellate review that claims raised for the
   first time on appeal will not be considered.”); see also Leverette v. Louisville
   Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999). Moreover, Torres’s brief does
   not dispute that diversity jurisdiction pursuant to 28 U.S.C. § 1332 existed at
   the time of removal. Cf. Arena v. Graybar Elec. Co., 669 F.3d 214, 223 (5th
   Cir. 2012) (“A litigant generally may raise a court’s lack of subject matter
   jurisdiction at anytime in the same civil action, even initially at the highest
   appellate instance.”) (quoting Grupo Dataflux v. Atlas Global Grp., L.P., 541
   U.S. 567, 576 (2004)).1



           1
              On appeal, Torres does not dispute that “[t]he entity Torres sued was a
   corporation [Lowe’s Companies, Inc.] incorporated in the State of North Carolina, not a
   limited liability company.” On the record here, even if Lowe’s Companies, Inc. were a
   proper defendant, diversity of citizenship still exists because Torres is a citizen of Texas.




                                                3
Case: 20-50077        Document: 00515692220           Page: 4    Date Filed: 01/04/2021




                                       No. 20-50077


            Alternatively, Torres argues that the district court’s order is not a final
   judgment because it did not dispose of all of his claims. Not so. Both the
   order and judgment dismissed all of “Plaintiff’s claims in the above-
   captioned action” and closed the case. Consequently, appellate jurisdiction
   exists. 28 U.S.C. § 1291.
            Lowe’s argues that we lack appellate jurisdiction because Torres did
   not designate the relevant order in its notice of appeal. Federal Rule of
   Appellate Procedure 3 requires that the appellant’s notice of appeal must
   “designate the judgment, order, or part thereof being appealed.” Fed. R.
   App. P. 3(c)(1)(B). Torres designated the district court’s “order granting
   summary judgment” in his notice of appeal, but the district court ruled only
   on the motion to dismiss and denied the summary judgment motion as moot.
   While Lowe’s is correct that no such summary judgment order exists, the
   notice specified that Torres seeks review of the order “entered in this action
   on the 10th day of January, 2020,” which is the date of the district court’s
   dismissal order. Lowe’s does not aver that it was prejudiced by or misled by
   this error; on the contrary, Lowe’s fully briefed the issues concerning the
   dismissal order here. Consequently, we find that Torres’s error does not bar
   appellate review. See Friou v. Phillips Petroleum Co., 948 F.2d 972, 974 (5th
   Cir. 1991) (“If there is an error in designating a judgment appealed, the error
   should not bar an appeal if the intent to appeal a particular judgment can be
   fairly inferred, and if the appellee is not prejudiced or misled by the
   mistake.”).
                                            III.
            Satisfied of our jurisdiction, we turn to the merits of Torres’s appeal.
   This court has “made clear that any issue not raised in an appellant’s opening
   brief is forfeited.” United States v. Bowen, 818 F.3d 179, 192 n.8 (5th Cir.
   2016).




                                             4
Case: 20-50077     Document: 00515692220           Page: 5   Date Filed: 01/04/2021




                                    No. 20-50077


          Torres fails to brief this court on whether the district court was right
   to dismiss his case based on Lowe’s motion to dismiss. Having failed to brief
   the court on the relevant issue, Torres cannot prevail on appeal. See Cinel v.
   Connick, 15 F.3d 1338, 1345 (5th Cir. 1994) (“A party who inadequately briefs
   an issue is considered to have abandoned the claim.”). We AFFIRM the
   district court’s judgment.




                                         5